



Exhibit 10(ai)




August 25, 2009








Mrs. Patricia Stumpp




Dear Patricia:


I am pleased to confirm our offer of the position of Senior Vice President,
Human Resources, reporting directly to A. Malachi Mixon, III, Chairman and CEO.


The following represents the terms and conditions of our offer:


1.
Salary



Your starting base salary for this position will be $18,333.33 per month, which
is $220,000 when calculated on an annual basis.


2.
Bonus



As a member of Invacare’s senior management group, you will participate in our
corporate program with a target bonus of 62.5% based on corporate performance.
Your bonus eligibility for 2009 will be prorated based on your length of service
in your new position during 2009.


3.
Stock Options and Restricted Stock



Upon acceptance of our offer and the commencement of employment in your new
position, you will be granted non-qualified options to purchase 10,000 shares,
without par value, of Invacare stock pursuant to the Company’s Executive Stock
Option Plan. The grant of these stock options (as well as the Restricted Stock
hereinafter described) will be conditioned upon, and effective as of no earlier
than, the approval of such grants by the Compensation Committee of the Board.
Stock options are granted and priced based on the later of your start date in
your new position or the Compensation Committee approval date and vest at a rate
of 25% per year with an exercise period of ten (10) years. Additionally, you
will be eligible to receive a non-qualified option grant each year beginning in
August 2010, as a participant in the annual Executive Stock Option Program. The
amount of this annual grant is determined by the Board of Directors. In
addition, you will be granted 2,500 shares of Restricted Stock on the later of
your start date in your new position or the Compensation Committee approval
date, which will vest at a rate of 25% per year over four (4) years.


4.
Benefits



Health & Welfare Benefits - You will continue to be eligible to participate in
Invacare’s comprehensive benefits program which includes medical, dental and
vision coverage, as well as increased term life insurance for eligible
dependents. In addition, you will continue to be eligible for the Company’s Life
Insurance, Short and Long Term Disability, Retirement Plan and Educational
Assistance programs. The average benefit package adds approximately 28% to your
base salary.







--------------------------------------------------------------------------------





Retirement Plan - You will continue to be eligible to participate in the
Invacare Retirement Savings Plan and The DC Plus Plan.


Vacation - You are eligible for the same amount of vacation that you had in your
previous position and will continue to earn an additional one day per year up to
a maximum of twenty-five days per year.


5.
Executive Benefits (additional details of each of these plans will be provided

under separate cover)


Cash Balance Supplemental Executive Retirement Plan (SERP) - You will be
eligible to participate in the Invacare SERP. The SERP is a non-qualified plan
that provides retirement income to supplement income available from Invacare’s
qualified plans and to supplement the DC Plus Plan. Vesting under the SERP will
start on September 1, 2009.


Death Benefit Only Plan - You will be eligible to participate in the Death
Benefit Only Plan. This plan provides a level of death benefit if you should die
while still an employee of Invacare equal to three (3) times compensation if you
should die before normal retirement date under the plan and one (1) times final
compensation if you die after normal retirement date.


Disability Income Plan - You will be eligible to participate in the Executive
Disability Income Plan. This disability plan, combined with Invacare Group Long
Term Disability Income plan, can provide disability income of up to 70% of your
compensation.


Health Management Program - You will be eligible to participate in the Executive
Health Management Program. Through this program, you will be entitled to one
physical exam every two years performed at The Cleveland Clinic Department of
Preventive Medicine.


Personal Liability - Invacare will also provide $5,000,000 of personal umbrella
coverage over certain underlying retention amounts. This coverage provides you
with personal liability coverage anywhere in the world subject to the terms and
conditions of the policy.


6.
Severance



If you are terminated by Invacare for any reason other than cause during
employment, you will be provided one year of severance pay based on your then
base salary and you would be eligible to receive a prorated portion of your
target bonus based on the date of termination, payable in accordance with the
Key Management Incentive Plan. In addition, Invacare will provide you with an
executive outplacement service and continue to provide health insurance during
your severance period, or until you obtain other employment, whichever comes
first. Your entitlement to severance pay and benefits described in this
paragraph are conditioned upon you signing a separation and release agreement in
a form reasonably acceptable to Invacare.


Termination for cause is defined as fraud, misrepresentation, theft or
embezzlement of company assets, intentional violations of law or company
policies or a substantial failure to perform assigned duties.







--------------------------------------------------------------------------------





7.
Change of Control



As an executive officer, you will be given a Change in Control agreement which
includes provisions for a lump sum cash amount equal to a multiple of annual
base salary plus target bonus and continued participation in the Company’s
employee benefit plans, as described in more detail in the Change of Control
Agreement.






You will be required to review and sign a non-compete agreement and a conflict
of interest document as a condition of your employment.


Patti, we are excited at the prospect of your accepting this responsibility
effective September 1, 2009. If you have any questions regarding this offer,
please contact me at 440/329-6190.


Sincerely,




/s/ Gerald B. Blouch
Gerald B. Blouch
President and COO




cc: Mal Mixon








I acknowledge acceptance of this offer and its conditions for the position of
Senior Vice President, Human Resources, and have signed two copies of this
letter and am returning one to your attention.




/s/ Patricia Sumpp
8/25/2009
 
Signature
Date
 

                            













